Citation Nr: 0510441	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1957 to June 
1977.  The record also reflects a period of service in the 
Marine Corps Reserve from 1953 to 1957, the exact dates of 
which have not yet been verified.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO denied service connection for hearing loss and for 
tinnitus.  In August 2003, the veteran's representative filed 
a notice of disagreement (NOD), and a statement of the case 
(SOC) was issued in December 2003.  The veteran filed a 
substantive appeal in January 2004.  

In February 2004, the veteran submitted additional evidence 
directly to the Board, consisting of a personal statement 
dated that same month, and a January 2004 letter from a 
private physician treating the veteran, along with a waiver 
of RO jurisdiction.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. 20.1304 (2004).

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims on appeal is warranted.  

The veteran's service medical records (SMRs) reflect no 
specific complaints, findings, or diagnoses of either hearing 
loss or tinnitus.  The Board notes, however, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted below) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  For VA purposes, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  .  See 38 
C.F.R. § 3.385 (2004). 

The Board notes that, as regards the disabilities for which 
service connection is sought, the veteran has alleged in-
service acoustic trauma involving excessive noise from 
military aircraft, machinery and gunfire, including during 
various combat-related assignments in connection with his 
service in Vietnam.  The veteran's DD-214 reflects the 
receipt of the Combat Action Ribbon, and thus, the veteran is 
competent to provide evidence of excessive noise exposure in 
service, on the basis of his assertions, if consistent with 
the facts and circumstances of his established combat 
service.  See 38 C.F.R. § 1154 (West 2002).  See also Arms v. 
West, 12 Vet. App. 188 (1999) and Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  

The pertinent evidence with regard to any hearing loss and/or 
tinnitus since the veteran's separation from military 
service, includes a May 2003 private physician's report that 
notes that the veteran appeared to experience symptoms of 
hearing loss and tinnitus, as well as vertigo.  In a January 
2004 letter, another private physician treating the veteran, 
noted a mild, low, high-frequency neurosensory hearing loss 
that was likely secondary to noise exposure during military 
service; no further information was provided as to the basis 
for the assessment of neurosensory hearing loss.  In a 
February 2004 statement, the veteran alleged that he 
continued to suffer from hearing loss, as well as from 
tinnitus, that, at times interfered with his ability to 
sleep.  

The Board points out that while each of the above-noted 
physicians may be competent (as medical providers) to offer 
an assessment of hearing loss currently affecting the 
veteran, neither has provided any specific findings that 
under the applicable VA regulation would indicate a hearing 
loss disability.  The evidence also does not include any 
medical opinion as to the likely etiology of the veteran's 
alleged tinnitus.  

Hence, the Board finds that a VA examination and opinion as 
to whether the veteran currently suffers from hearing loss 
disability of either or both ears, and/or tinnitus, and, if 
so, whether each diagnosed either disability is medically 
related to service, to particularly include the veteran's 
alleged in-service acoustic trauma, is needed to resolve the 
claims on appeal.  See 38 U.S.C.A. § 5103A.  Accordingly, the 
RO should arrange for the veteran to undergo examination by 
an otolaryngologist (ear, nose and throat physician) at an 
appropriate medical facility.  The veteran is hereby notified 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the 
appropriate VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
The RO should specifically request information and 
authorization concerning additional treatment records from 
Dr. F. Hill, private physician, since January 2004, with 
regard to any ongoing treatment for claimed hearing loss and 
tinnitus.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the claims 
should include consideration of the evidence submitted 
directly to the Board in February 2004.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request information and 
authorization concerning additional 
treatment records from Dr. F. Hill, 
private physician, since January 2004, 
with regard to any ongoing treatment for 
claimed hearing loss and tinnitus.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by an otolaryngologist 
(ear, nose, and throat physician) at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and all clinical 
findings should be reported in detail. 

With respect to each ear, the examiner 
should specifically indicate whether the 
veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent.)

With respect to each diagnosed hearing 
loss disability of either or both ears, 
and any diagnosed tinnitus, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
the disability is medically related to the 
veteran's active military service, to 
include the veteran's alleged acoustic 
trauma/noise exposure related to his 
participation in combat.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for hearing loss, and 
for tinnitus, in light of all pertinent 
evidence (to include that submitted 
directly to the Board in February 2004) 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

